Citation Nr: 0810675	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
chondromalacia patella with painful plica band (medial shelf 
syndrome) of the right knee.

2.  Entitlement to a rating in excess of 20 percent for 
chondromalacia patella with painful plica band (medial shelf 
syndrome) of the left knee.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.  This matter is on appeal from the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  For the entire period on appeal, the veteran's right knee 
disability was manifested by chronic pain and some limitation 
of motion.

2.  For the entire period on appeal, the veteran's left knee 
disability was manifested by chronic pain and some limitation 
of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chondromalacia patella with painful plica band (medial shelf 
syndrome) of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5257, 
5260, 5261 (2007).

2.  The criteria for a rating in excess of 20 percent for 
chondromalacia patella with painful plica band (medial shelf 
syndrome) of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his bilateral knee disabilities are 
more severe than those symptoms contemplated by the current 
20 percent disability ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran is currently rated as 20 percent disabled under 
DC 5257 for both his right and left knees.  For an increased 
rating, the evidence must show any of the following:

?	limitation of flexion to 15 degrees (30 percent under DC 
5260), 
?	limitation of extension to 20 degrees (30 percent under 
DC 5261), or
1.  Entitlement to a rating in excess of 20 percent for 
chondromalacia patella with painful plica band (medial shelf 
syndrome) of the right knee.

2.  Entitlement to a rating in excess of 20 percent for 
chondromalacia patella with painful plica band (medial shelf 
syndrome) of the left knee.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.  This matter is on appeal from the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  For the entire period on appeal, the veteran's right knee 
disability was manifested by chronic pain and some limitation 
of motion.

2.  For the entire period on appeal, the veteran's left knee 
disability was manifested by chronic pain and some limitation 
of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chondromalacia patella with painful plica band (medial shelf 
syndrome) of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5257, 
5260, 5261 (2007).

2.  The criteria for a rating in excess of 20 percent for 
chondromalacia patella with painful plica band (medial shelf 
syndrome) of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his bilateral knee disabilities are 
more severe than those symptoms contemplated by the current 
20 percent disability ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran is currently rated as 20 percent disabled under 
DC 5257 for both his right and left knees.  For an increased 
rating, the evidence must show any of the following:

?	limitation of flexion to 15 degrees (30 percent under DC 
5260), 
?	limitation of extension to 20 degrees (30 percent under 
DC 5261), or
?	severe recurrent subluxation or lateral instability (30 
percent under DC 5257).

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The evidence of record includes VA treatment records and a VA 
examination conducted in March 2006.  The VA treatment 
records indicate ongoing treatment for chronic bilateral knee 
pain.  They contain no indication of recurrent subluxation or 
lateral instability and no measurements of limitation of 
motion as a result of the veteran's reported pain or 
disability.

In the March 2006 VA examination, the right knee range of 
motion was reported as 0 to 60 degrees with some subjective 
discomfort noted.  After repetitive motion, range of motion 
decreased to 0 to 45 degrees with pain beginning at 45 
degrees.  The left knee range of motion was reported from 0 
to 35 degrees, at which time the veteran stopped due to 
complaints of pain.  After repetitive motion, however, range 
of motion was measured from 0 to 52 degrees.  

The examiner noted that the range of motion measurements were 
somewhat "clouded by the veteran's lack of cooperation," 
despite a definite state of some disability.  The final 
diagnosis was bilateral chondromalacia patella.

As the evidence does not indicate lateral instability, 
recurrent subluxation, or limitation of motion of flexion to 
30 degrees of less or of extension to 20 degrees or more, the 
evidence fails to indicate knee disabilities more nearly 
approximated by a higher rating. 

Next, the Board has considered whether separate ratings may 
be warranted for arthritis of the knees.  VA General Counsel, 
in a precedential opinion (VAOPGCPREC 23-97), held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257.  The General 
Counsel stated that when a knee disorder was already rated 
under DC 5257, the veteran must also have limitation of 
motion which at least meets the criteria for a zero-percent 
rating under DC 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

However, in this case, arthritis has not been shown.  
Specifically, X-rays taken in conjunction with the March 2006 
VA examination reflected no fractures, dislocations, or 
effusion and the joint spaces were well maintained.  As 
degenerative joint disease has not been shown, there is no 
basis for a separate compensable rating under DC 5003.

In sum, the evidence does not support higher ratings for 
either knee, and the veteran's claims are denied.

The Board has considered the veteran's statements regarding 
his service-connected disabilities on appeal.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased rating.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
February 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating as this is the premise of the claims.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claims.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in October 
2006.  Any questions as to the appropriate effective date to 
be assigned are moot as the claims have been denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in February 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the letter sent in February 2006 addressed 
specific examples of evidence that the veteran could submit 
to support his claim and the October 2006 letter included 
information regarding the rating schedule and examples of 
types of evidence to submit.  

Also, the statement of the case issued in October 2006 
contained the rating schedule, including the specific 
diagnostic codes at issue in this case.  As a result of the 
foregoing, the veteran can be expected to understand from the 
various correspondence from the RO what was needed to support 
his claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and correspondence.  Specifically,  at the March 
2006 VA examination, he reported pain in his knees with 
walking and stretching, and that he had locking at much as 
three times a day.  Moreover, in his substantive appeal, he 
reflected that his knees swelled up and some times could not 
walk because they hurt him so much.  This indicates his 
understanding of how his claimed worsening knee conditions 
affected his daily life.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and afforded the 
veteran a VA examination in March 2006.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

A rating in excess of 20 percent for chondromalacia patella 
with painful plica band (medial shelf syndrome) of the right 
knee is denied.

A rating in excess of 20 percent for chondromalacia patella 
with painful plica band (medial shelf syndrome) of the left 
knee is denied.


REMAND

The veteran claims that he is unable to work as a result of 
his service-connected bilateral knee disabilities.  In a June 
2004 VA examination, he indicated that he was receiving 
Social Security Administration (SSA) records.  It does not 
appear that those records have been associated with the 
claims file.

In the September 2004 claim, he listed previous employment 
(ending approximately 5 years prior to his filing the claim) 
as a physical laborer doing loading work and as a security 
patrolman.  He noted having completed high school but nothing 
more.  

At the time of the VA examination in June 2004, the examiner 
concluded that it "would be difficult for him to obtain or 
maintain gainful employment" as a result of his knee 
disabilities.  Since then, he underwent a knee arthroscopy in 
November 2005 after which the treating doctor advised him to 
return to his full activities.  In the most recent VA 
examination, the issue of employability was not addressed.  

At this juncture, that Board finds that an opinion is needed 
to determine if the veteran is unemployable as a result of 
his bilateral knee disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Jackson, 
Mississippi, for the period from October 
2006 to the present.

2.  Obtain Social Security Administration 
(SSA) records, including the medical 
evidence used to determine disability 
eligibility.

3.  Schedule the veteran for an 
examination in order to evaluate whether 
his service-connected knee disabilities 
render him unable to secure or follow 
substantial and gainful employment without 
regard to his age.  The opinion should 
take into account his employment history 
and his educational and vocational 
attainment.

4.  Thereafter, readjudicate the claim for 
a TDIU.  If it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


